Citation Nr: 1724716	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  14-15 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a back injury. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a neck injury.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and L. L.
ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from October 1962 to October 1965, with the Army Reserve from October 1965 to October 1968.  The Veteran also served with the Tennessee Army National Guard from November 1974 to March 1975, and January 1990 to June 1991.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office, in Louisville, Kentucky (RO), which denied reopening of the claim for service connection for a head injury and denied reopening the claims for service connection for residuals, back injury, including neck injury, as the evidence submitted was not new and material.

In March 2016, the Veteran and L. L. testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed September 2010 rating decision, the RO denied the Veteran's claim for service connection for residuals of a head injury, and denied reopening the Veteran's claims for service connection for residuals of a neck injury and residuals of a back injury. 

2.  Evidence received since the September 2010 rating decision does not relate to an unestablished fact necessary to substantiate the claims for residuals of a head, neck and back injuries.


CONCLUSIONS OF LAW

1.  The September 2010 rating decision, which denied service connection for residuals of a head injury, and denied reopening service connection for residuals of a neck injury and residuals of a back injury, became final.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria to reopen service connection for residuals of a head injury have not been met.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2016).

3.  The criteria to reopen service connection for residuals of a neck injury have not been met.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2016).

4.  The criteria to reopen service connection for residuals of a back injury have not been met.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2016).


REASONS AND BASES FOR FINDINGS OF FACT AND 
CONCLUSIONS OF LAW

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in October 2012 which met the VCAA notice requirements and addressed the new and material evidence claim consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, military personnel records, lay statements, and VA and private treatment records.  The Board notes that the RO previously made exhaustive efforts to obtain records for the Veteran's second period of National Guard service from January 1990 to June 1991, to include contacting the Military Records and Research Branch, National Personnel Records Center and Records Management Center.  The RO's attempts to obtain these records have been documented in the claims file, along with the negative replies resulting therefrom.  In a July 2008 memorandum, the RO made a formal finding on the unavailability of service treatment records from this time period, and the Veteran was notified accordingly in a July 2008 letter.  The Veteran thereafter informed VA that he had no additional evidence to submit and requested that VA proceed with processing his appeal.

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran as to his claims on appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

New and Material Evidence Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 
 § 5108 (West 2014); 38 C.F.R. § 3.156  (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West , 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the veteran's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The Veteran contends that he sustained injuries to his head, neck and back in an automobile accident while traveling home from active duty training with the Tennessee Army National Guard on May 9, 1990.  The RO previously denied service connection for residuals of a head injury, and denied the reopening of service connection for residuals of a neck injury and back injury in an unappealed September 2010 rating decision.  In that decision, the RO found that the medical evidence of record failed to show a chronic head injury disability linked to active military service.  The RO also found that evidence submitted was not new and material to reopen the claims for residuals of a neck injury and back injury, as the evidence did not show that his injuries were sustained during active military service.

The Veteran did not appeal the September 2010 denial of service connection for a head injury and reopening of service connection for a neck and back injury and no relevant evidence addressing these issues was received within one year of notice of the denial; thus, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  For these reasons, the Board finds that new and material evidence in this case must tend to establish that the Veteran has a currently diagnosed head injury disability related to active military service, and must tend to establish that his back and neck injuries were incurred during active military service, to include during a period of active duty or active duty for training.

New evidence submitted subsequent to the September 2010 rating decision, pertinent to the appeal to reopening service connection for include VA treatment records, a DA Form 4187, a DD Form 4/1, leave and earning statements, and lay statements and testimony.  

VA treatment records show that the Veteran complained of headaches from June 2009 to July 2009, however, the Veteran denied any headaches in August 2009.  Records dated from December 2004 to April 2013 show the Veteran sought treatment for chronic low back pain, and was diagnosed with lumbar spondylosis, degenerative disc disease, lumbago, displaced lumbar disc and lumbar radicular symptoms.  Although VA treatment records show the Veteran received treatment for low back conditions, the Board notes that this medical evidence does not tend to show that the Veteran's injuries from the May 1990 auto accident were incurred during active duty for training.  The Board notes that it was known at the time of the prior final denial that the Veteran had a back disability, making this information duplicative (i.e., not new and material).  Further, while this medical evidence shows the Veteran had reported having headaches for two months in 2009 which resolved, the Board finds that this evidence does not tend to show that the Veteran has a current head injury disability that was sustained during active military service.

The submitted DA Form 4187 shows the Veteran reenlisted with the Army National Guard on January 22, 1990 for one year.  The DD Form 4/1 shows that the Veteran was involuntarily retained in service with the Army National Guard effective January 1991.  While these two military personnel documents verify the Veteran's service with the National Guard, they do not tend to show that the Veteran was activated when he sustained his head, neck and back injuries in his May 1990 automobile accident. Thus, this evidence is not new and material. 

In a March 2016 videoconference hearing, the Veteran indicated that he was rear-ended in a three car accident while driving home from active duty training with the Tennessee National Guard in May 1990.  The Veteran testified that he was still in uniform during the accident and stopped attending drills after the accident.  The Veteran's representative indicated that the Veteran was involuntarily extended because of his injuries and was discharged in February 1991.  The general assertion that he was on ACDUTRA at the time of the automobile accident is duplicative of statements previously considered and does not constitute new and material evidence.

The Veteran submitted leave and earning statements dated April 1990 to January 1991.  While the earning statement for the month of May 1990 shows the Veteran was paid $94.72, it does not indicate dates of active service or any other information that would tend to show that the Veteran was on active duty or on active duty for training on May 9, 1990. Thus, this evidence is not new and material as it does not tend to substantiate an unestablished fact.

The Board finds that new evidence of record is not material to reopen service connection for residuals of a head, neck and back injuries.  As discussed above, the Board finds that the military personnel records and leave and earning statements do not tend to show that the Veteran was on active duty for training on May 9, 1990, when he was injured in an automobile accident.  Further, new medical evidence of record does not tend to show that the Veteran has a current head, neck, or back injury residual related to active military service.  Evidence submitted by the Veteran does not otherwise relate to the unestablished fact of the nature of his service during the accident in question to reopen the previously denied claims.  Accordingly, the Board finds that the new evidence submitted is not material to the petitions to reopen claims of service connection for residuals of a head, back and neck injuries and the claims must be denied.  38 C.F.R. § 3.156(a) (2016).


ORDER

The application to reopen service connection for residuals of a head injury is denied.

The application to reopen service connection for residuals of a neck injury is denied.

The application to reopen service connection for residuals of a back injury is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


